                                          Case 3:20-cv-07751-JCS Document 27 Filed 01/21/21 Page 1 of 4




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     XIAOHUA HUANG,                                      Case No. 20-cv-07751-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING MOTION TO
                                                 v.                                          SEAL PREVIOUSLY FILED
                                   9
                                                                                             DOCUMENTS
                                  10     STEVE MORROW, et al.
                                                                                             Re: Dkt. No. 26
                                                        Defendants.
                                  11
                                  12          Plaintiff Xiaohua Huang, pro se, moves to seal two versions of his second amended
Northern District of California
 United States District Court




                                  13   complaint, docket entries 17 and 18, on the basis that portions of those documents contain “many
                                  14   highly sensitive information related to some individuals and corporation obtaining and taking the
                                  15   trade secret from Plaintiff through measures which could be improper,” including “the chip floor
                                  16   plan and the schematic which are trade secrete [sic] of the chip manufacture,” “many trade secrete
                                  17   [sic] of TCAM design data including the schematic and the data . . . which should not be disclosed
                                  18   publicly to hurt the interest in the companies for their competitors to copy,” and “some schematic
                                  19   and layout which were extracted from the chips of the accused products made by Cisco and
                                  20   NetlogicMicrosystems, which are highly confidential schematic and layout (equivalent to
                                  21   confidential source code).” Mot. to Seal (dkt. 26).
                                  22          Although Huang is representing himself and is not a lawyer, he has filed and represented
                                  23   himself in more than ten patent cases in this Court over multiple years. See, e.g., Huang v. Nephos
                                  24   Inc., No. 3:18-cv-06654-WHA (N.D. Cal.); Huang v. Open-Silicon, Inc., No. 4:18-cv-00707-JSW
                                  25   (N.D. Cal.). The Court expects Huang to have familiarized himself with basic requirements of
                                  26   procedure and to comply with them if he continues to use this Court to pursue his myriad claims.
                                  27          In civil action in federal court, a party must show “compelling reasons” to file a document
                                  28   under seal in connection with a motion “more than tangentially related to the merits,” which
                                          Case 3:20-cv-07751-JCS Document 27 Filed 01/21/21 Page 2 of 4




                                   1   includes a complaint. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1102

                                   2   (9th Cir. 2016). Requests to file under seal “must be narrowly tailored to seek sealing only of

                                   3   sealable material,” which often requires redactions rather than sealing of documents in their

                                   4   entirety. See Civ. L.R. 79-5(b). Civil Local Rule 79-5, cited in Huang’s present motion, governs

                                   5   motions to file under seal in this Court and sets the following requirements:

                                   6                  (d) Request to File Document, or Portions Thereof, Under Seal.
                                                      A party seeking to file a document, or portions thereof, under seal
                                   7                  (“the Submitting Party”) must:
                                   8                    (1) File an Administrative Motion to File Under Seal, in
                                                      conformance with Civil L.R. 7-11. The administrative motion must
                                   9                  be accompanied by the following attachments:
                                  10                        (A) A declaration establishing that the document sought to be
                                                      filed under seal, or portions thereof, are sealable. Reference to a
                                  11                  stipulation or protective order that allows a party to designate certain
                                                      documents as confidential is not sufficient to establish that a
                                  12                  document, or portions thereof, are sealable. The procedures detailed
Northern District of California




                                                      in Civil L.R. 79-5(e) apply to requests to seal in which the sole basis
 United States District Court




                                  13                  for sealing is that the document(s) at issue were previously designated
                                                      as confidential or subject to a protective order.
                                  14
                                                           (B) A proposed order that is narrowly tailored to seal only the
                                  15                  sealable material, and which lists in table format each document or
                                                      portion thereof that is sought to be sealed.
                                  16
                                                           (C) A redacted version of the document that is sought to be filed
                                  17                  under seal. The redacted version shall prominently display the
                                                      notation “REDACTED VERSION OF DOCUMENT(S) SOUGHT
                                  18                  TO BE SEALED.” A redacted version need not be filed if the
                                                      submitting party is seeking to file the entire document under seal.
                                  19
                                                           (D) An unredacted version of the document sought to be filed
                                  20                  under seal. The unredacted version must indicate, by highlighting or
                                                      other clear method, the portions of the document that have been
                                  21                  omitted from the redacted version, and prominently display the
                                                      notation “UNREDACTED VERSION OF DOCUMENT(S)
                                  22                  SOUGHT TO BE SEALED.” The unredacted version may be filed
                                                      under seal pursuant to Civil L.R. 79-5(c) before the sealing order is
                                  23                  obtained. Instructions for e-filing documents under seal can be found
                                                      on the ECF website.
                                  24
                                       Civ. L.R. 79-5(d).
                                  25
                                              Huang has not followed those requirements. Among other deficiencies, his motion lacks a
                                  26
                                       supporting declaration, a proposed order, redacted versions of the documents at issue suitable for
                                  27
                                       filing in the public record, and unredacted highlighted versions of the documents identifying the
                                  28
                                                                                         2
                                           Case 3:20-cv-07751-JCS Document 27 Filed 01/21/21 Page 3 of 4




                                   1   material proposed for redaction. Moreover, the Local Rules contemplate filing an administrative

                                   2   motion to seal at the time the documents are filed. Here, Huang filed the documents at issue more

                                   3   than two weeks before he sought to seal them, they have been available in the public docket since

                                   4   they were filed, and he has provided no explanation for his delay.

                                   5          The Local Rules provide additional procedures where a party seeks to seal documents

                                   6   based on another party’s designations of confidentiality under a protective order:

                                   7                  (e) Documents Designated as Confidential or Subject to a
                                                      Protective Order. If the Submitting Party is seeking to file under seal
                                   8                  a document designated as confidential by the opposing party or a non-
                                                      party pursuant to a protective order, or a document containing
                                   9                  information so designated by an opposing party or a non-party, the
                                                      Submitting Party’s declaration in support of the Administrative
                                  10                  Motion to File Under Seal must identify the document or portions
                                                      thereof which contain the designated confidential material and
                                  11                  identify the party that has designated the material as confidential (“the
                                                      Designating Party”). The declaration must be served on the
                                  12                  Designating Party on the same day it is filed and a proof of such
Northern District of California




                                                      service must also be filed.
 United States District Court




                                  13
                                                        (1) Within 4 days of the filing of the Administrative Motion to File
                                  14                  Under Seal, the Designating Party must file a declaration as required
                                                      by subsection 79-5(d)(1)(A) establishing that all of the designated
                                  15                  material is sealable.
                                  16                   (2) If the Designating Party does not file a responsive declaration as
                                                      required by subsection 79-5(e)(1) and the Administrative Motion to
                                  17                  File Under Seal is denied, the Submitting Party may file the document
                                                      in the public record no earlier than 4 days, and no later than 10 days,
                                  18                  after the motion is denied. A Judge may delay the public docketing of
                                                      the document upon a showing of good cause.
                                  19
                                       Civ. L.R. 79-5(e). In this Court’s view, those procedures are also appropriate where, as here, a
                                  20
                                       party seeks to seal documents based solely on some other party’s interests in confidentiality, even
                                  21
                                       if no protective order is in place to provide for formal designation by that other party.
                                  22
                                              Despite Huang’s failure to comply with the Local Rules, the Court hereby SEALS docket
                                  23
                                       entries 17 and 18 in an abundance of caution because Huang’s motion implicates the
                                  24
                                       confidentiality interests of third parties. The Court will not, however, consider those documents
                                  25
                                       for any purpose except to adjudicate the pending motion to dismiss (dkt. 16) and motion for leave
                                  26
                                       to amend (dkt. 19), unless and until Huang files a new administrative motion to file under seal that
                                  27
                                       complies with Civil Local Rule 79-5, including subparts (d) and (e). If the Court declines to
                                  28
                                                                                         3
                                          Case 3:20-cv-07751-JCS Document 27 Filed 01/21/21 Page 4 of 4




                                   1   dismiss the case and grants Huang leave to amend—issues that this order does not reach—Huang

                                   2   will be required to file a new administrative motion that complies with the Local Rules before he

                                   3   may proceed with the case on his second amended complaint.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 21, 2021

                                   6                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   7                                                  Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       4
